Title: To Thomas Jefferson from George Washington, 24 April 1794
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Phila. 24th. April 1794.

  The letter herewith enclosed, came under cover to me in a packet from Mr. Lear, accompanied with the following extract of a letter, dated—London February 12th. 1794.
“A Mr. Bartraud, a famous Agriculturalist belonging to Flanders, put into my hands a few days ago several papers for Mr. Jefferson on the subject of Manuring and vegitation, requesting that I would forward them to him by some vessel going to America; being uncertain whether Mr. Jefferson is in Philada. or Virginia, I have taken the liberty of putting them under cover to you.”
Nothing, is more wanting in this Country, than a thorough knowledge of the first; by which the usual, and inadequate modes practiced by us may be aided. Let me hope then, if any striking improvements are communicated by Mr. Bartraud on the above important Subjects that  you will suffer your friends to participate in the knowledge which is to be derived from his instructions.
We are going on in the old way “Slow” I hope events will justify me in adding “and sure” that the proverb may be fulfilled.—“Slow and Sure.” With very great esteem and regard I am Dear Sir Yr. Obedt. & Affecte. Hble Servt.

Go: Washington

